Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 09/13/2022, the following occurred: Claims 1, 2, 4, 6, 8 have been amended. Claims 15 and 16 are new. The title of the specification was amended.
Claims 1-16 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for hospital curtain protocol and tracking. 
Regarding claims 1, 15 and 16, the limitation of (claim 1 being representative) receiving a scan of a wall tag associated with a location, wherein the scan of the wall tag is a result of a scan; providing a list of installed curtains in the location; receiving a replacement reason for one or more of the installed curtains, wherein the replacement reason is associated with a status of at least one of the one or more of the installed curtains or a room containing the one or more installed curtains; associating in a database the replacement reason with the one or more of the installed curtains; and receiving a scan of a curtain tag for a new curtain that replaced the one or more installed curtains, wherein the scan of the curtain tag is a result of a scan as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a processor (claim 1), a non-transitory tangible computer readable storage medium and a processor (claim 15) and a tangible, non-transitory memory and a processor (claim 16), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the processor, database, a non-transitory tangible computer readable storage medium and a tangible, non-transitory memory, the claim encompasses hospital curtain protocol and tracking in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a processor. Claim 15 recites the additional elements of a processor and a non-transitory tangible computer readable storage medium. Claim 16 recites the additional elements of a processor and a tangible, non-transitory memory. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer component for enabling access to information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 15 and 16 further recite the additional element of scanning with a scanner using at least one of RFID or NFC technology. This additional element is recited at a high level of generality (i.e. a general means for transmitting data) and amount to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, a non-transitory tangible computer readable storage medium and a tangible, non-transitory memory to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a scanning with a scanner using at least one of RFID or NFC technology was determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field (Goelst ‘818 at [0016] and Goelst ‘382 at [0010] and [0058] teach scanning with scanner using at least one of RFID or NFC technology). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-14 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines providing a notification. Dependent claim 3 further defines receiving a work order request. Dependent claim 4 further defines providing a notification. Dependent claim 5 further defines receiving a scan. Dependent claim 6 further defines providing an option to replace. Dependent claim 7 further defines receiving an install command. Dependent claims 8 and 9 further define receiving a remove command. Dependent claim 10 further defines the replacement reason. Dependent claims 11-12 further define replacement protocol. Dependent claims 13-14 further define providing a report. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goelst (US 2018/0279818 hereinafter "Goelst ‘818”) and in further view of Goelst (US 2018/0168382 hereinafter "Goelst ‘382”).

REGARDING CLAIM 1
	Goelst ‘818 discloses a method comprising: receiving, by a processor, a scan of a wall tag associated with a location, wherein the scan of the wall tag is a result of a scan by a scanner using at least one of RFID or NFC technology (Goelst ‘818 at [abstract] teaches a curtain assembly and [0016] teaches a wall mountable microprocessor with a RFID tag (chip) having wireless communication capabilities that signals a computing system for the identification of its location through a relational database in the computing device); providing, by the processor, a list of installed curtains in the location (Goelst ‘818 at [0017] teaches a software application capable of establishing a computer system for protocol tracking of any article of hospital related equipment (where curtains is a hospital related equipment)); 

Goelst ‘818 does not explicitly disclose, however Goelst ‘328  discloses:
receiving, by the processor, a replacement reason for one or more of the installed curtains, wherein the replacement reason is associated with a status of at least one of the one or more of the installed curtains or a room containing the one or more installed curtains (Goelst ‘328  at [0010] teaches reading and processing by a corresponding data reading device (interpreted by examiner as the processor) and teaches replacement data [0063] teaches that when the timer device reaches a specific visual condition (interpreted by examiner as the replacement reason), hospital staff is made aware that the protective panel may be removed ... and a new one mounted in its place ... this replacement protocol is done in coordination with electronically reading the data collection member. [0057] teaches a hospital may have a computer database (not shown) that keeps track of what curtains are deployed in respective hospital rooms, records of when respective protective panels have been replaced, and the overall rules or procedures regarding replacement timing or the like. Together, this data is referred to as “protocol data” or simply as “the Protocol.” (interpreted by examiner as means to provide the replacement reason that is associated with a status of at least one of the one or more of the installed curtains)); associating, by the processor and in a database, the replacement reason with the one or more of the installed curtains (Goelst ‘328  at [0058] teaches a protocol management database to record data identifying a time and identifier regarding replacement (interpreted by examiner as the replacement reason) of a protective panel (interpreted by examiner as the curtain)); and receiving, by the processor, a scan of a curtain tag for a new curtain that replaced the one or more installed curtains, wherein the scan of the curtain tag is a result of a scan by the scanner using at least one of the RFID or the NFC technology (Goelst ‘328  at [0010] teaches curtain assembly having a data collection device (RFID or NFC chip) mounted to the curtain that includes encoded data regarding a curtain identifier, curtain location data, protective panel replacement data, or the like that may be read and processed by a corresponding data reading device. [0058] teaches an RFID tag (interpreted by examiner as the curtain tag) coupled to the curtain main portion and its stored data may be read by a respective RFID reading device (interpreted by examiner as the scanner). The RFID reading device may identify the unique curtain identifier and to record data identifying a time and identifier regarding replacement of a protective panel, or the like" (interpreted by examiner as curtain tag for a new curtain that replaced the one or more installed curtains)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the curtain assembly of Goelst ‘818  to incorporate a replacement reason and a scan of a curtain tag as taught by Goelst ‘328, with the motivation of accurately assessing quality control data, inventory and ordering data, and overall efficiency and safety protocols. (Goelst ‘328 at [0063]).

REGARDING CLAIM 2
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘382 does not explicitly disclose, however Goelst ‘818 further discloses:
The method of claim 1, further comprising providing a replace all notification, in response to receiving the replacement reason being related to a Covid-19 reason for removal (Goelst ‘818 at [0008] teaches a timer device that visually indicates when the panel should be removed and replaced (interpreted by examiner as in response to receiving the replacement reason) and [0012] teaches a replacement protocol alert system (interpreted by examiner as the replace notification) and [0060] teaches this system, by simplifying curtain replacement, and in conjunction with a sanitary leading edge curtain panel and a replacement protocol alert system will ensure curtains are changed more frequently, therein reducing the spread of germs. The Examiner notes that a skilled artisan would have readily recognized that any reason and any level of grouping (such as by physical room location) could have been programmed into the replacement protocols and it would have been obvious to include such replacement protocol alerts in response to pandemic-level contamination (i.e. Covid-19) in a particular area of a hospital, especially as both Goelst ‘818 and Goelst ‘382 references are primarily motivated with replacement of curtains to avoid the spread of germs).

REGARDING CLAIM 3
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising: receiving, by the processor, a work order request (Goelst ‘382 at [0005] teaches medical curtain assembly having an attached timer device that visually indicates when the replaceable protective panel needs to be replaced and curtain assembly having an electronic data collection device containing data that identifies the curtain Protocol and may be correlated with other data regarding a patient room, protective panel Protocol replacement, and the like and [0063] teaches a database may be accessed by hospital staff and administrators to accurately assess quality control data, inventory and ordering data (interpreted by examiner as the work order)); and providing, by the processor, a list of scheduled curtain exchanges (Goelst ‘382 at [0057] teaches keeping track of what curtains are deployed in respective hospital rooms, records of when respective protective panels have been replaced, and the overall rules or procedures regarding replacement timing or the like, this data is referred to as "protocol data" or simply as "the Protocol. [0063] teaches replacement protocol is done in coordination with electronically reading the data collection member so that the inventory management database may be updated")

REGARDING CLAIM 4
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘382 does not explicitly disclose, however Goelst ‘818 further discloses:
The method of claim 1, further comprising providing a notification, in response to the replacement reason in the database indicating that the new curtain is from a previous location with a health concern (Goelst ‘818 at [0012] teaches a replacement protocol alert system (interpreted by examiner as the notification) [0016] teaches the RFID tag (chip) having wireless communication capabilities so as to generate replacement alerts and also add to the historical data and at [0059] teaches that in conventional current American hospital, once curtains are replaced, these curtains are laundered, often without complete eradication of VRE, CDIFF or MRSA contamination (interpreted by examiner as the replacement reason in the database indicating that the new curtain is from a previous location with a health concern)).

Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
notification that the new curtain cannot be installed (Goelst ‘382 at [0063] teaches replacement protocol done in coordination with electronically reading the data collection member so that the inventory management database may be updated. Therefore, the database may be accessed by hospital staff and administrators to accurately assess quality control data, inventory and ordering data, and overall efficiency and safety protocols (interpreted by examiner as means to determine if curtains cannot be installed)), 

REGARDING CLAIM 5
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising receiving, by the processor, a scan of the curtain tag for the installed curtain that is being removed, in response to the installed curtain being soiled (Goelst ‘382 at [0005] teaches curtain that is quickly and easily replaceable when it becomes dirty (interpreted by examiner as soiled). [0058] teaches RFID tag may be coupled to the curtain main portion, where RFID reading device may identify the unique curtain identifier and record data identifying a time and identifier regarding replacement of a protective panel, or the like").

REGARDING CLAIM 6
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising providing, by the processor, an option to replace all or replace some, in response to the replacement reason for replacing the installed curtain (Goelst ‘382 at [0001] teaches a timer device that indicates when the protective panel needs to be replaced and having an electronic data collection member for tracking identifying data relative to the curtain assembly. [0057] teaches a hospital may have a computer database that keeps track of what curtains are deployed in respective hospital rooms, records of when respective protective panels have been replaced, and the overall rules or procedures regarding replacement timing and [0058] teaches data identifying a time and identifier regarding replacement of a protective panel).

REGARDING CLAIM 7
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘ does not explicitly disclose, however Goelst ‘ further discloses:
The method of claim 1, further comprising receiving, by the processor, an install command, in response to a curtain being added without the curtain tag being scanned (Goelst ‘382 at [0058] teaches storing data within an internal memory and teaches a display screen and input buttons to enable a nurse or technician to identify the unique curtain identifier, to correlate a room number with the curtain identifier, to record data identifying a time and identifier regarding replacement of a protective panel (interpreted by examiner as the install command, in response to a curtain being added without the curtain tag being scanned)).

REGARDING CLAIM 8
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising receiving, by the processor, a remove command, in response to a room being blocked for isolation exchanges ISO and no curtains remain at the location (Goelst ‘382 at [0056] teaches indicating when the panel needs to be removed (interpreted by examiner as the remove command) [0057] teaches a hospital may have a computer database (not shown) that keeps track of what curtains are deployed in respective hospital rooms, records of when respective protective panels have been replaced, and the overall rules or procedures regarding replacement timing or the like. Together, this data is referred to as “protocol data” or simply as “the Protocol.” (where the rule or procedures regarding replacement are interpreted by examiner as means to remove in response to a room being blocked for ISO and no curtains remain at the location. A skilled artisan would have readily recognized that any reason and any level of grouping could have been programmed into the replacement protocols and it would have been obvious to include such replacement protocol alerts in response to ISO blocking and/or curtain type change in a particular area of a hospital, especially as both references are primarily motivated with replacement of curtains to avoid the spread of germs.)).

REGARDING CLAIM 9
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising receiving, by the processor, a remove command, in response to changing the installed curtains to a different curtain type at the location (Goelst ‘382 at [0056] teaches indicating when the panel needs to be removed (interpreted by examiner as the remove command, in response to changing the installed curtains to a different curtain type at the location)).

REGARDING CLAIM 10
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, wherein the replacement reasons include at least one of ISO, Covid-19, Soiled or Other (Goelst ‘382 at [0005] teaches curtain that is quickly and easily replaceable when it becomes dirty (interpreted by examiner as soiled)).

REGARDING CLAIM 11
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, wherein a replacement protocol is associated with each of the installed curtains (Goelst ‘382 at [0063] teaches when the timer device reaches a specific visual condition, hospital staff is made aware that the protective panel may be removed and a new one mounted in its place, this replacement protocol is done in coordination with electronically reading the data collection member).

REGARDING CLAIM 12
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, wherein a replacement protocol is associated with each of the installed curtains, wherein the replacement protocol is at least one of per patient, weekly, monthly, quarterly, bi-annually or annually (Goelst ‘382 at [0060] teaches can always be ready to deploy a curtain assembly such as when a room is being prepared for a new patient (interpreted by examiner as the replacement protocol is at least one of per patient)).

REGARDING CLAIM 13
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘818 does not explicitly disclose, however Goelst ‘382 further discloses:
The method of claim 1, further comprising providing, by the processor, a report about curtain exchanges (Goelst ‘382 at [0063] teaches replacement protocol is done in coordination with electronically reading the data collection (interpreted by examiner as the report) member so that the inventory management database may be updated. The database may be accessed by hospital staff and administrators to accurately assess quality control data, inventory and ordering data).

REGARDING CLAIM 14
Goelst ‘818 and Goelst ‘382 disclose the limitation of claim 1.
Goelst ‘382 does not explicitly disclose, however Goelst ‘818 further discloses:
The method of claim 1, further comprising providing, by the processor, a report about overdue, upcoming, ISO trending or historical curtain exchanges (Goelst ‘818 at [0016] teaches a RFID tag (chip) having wireless communication capabilities that signals a computing system for the identification of its location through a relational database in the computing device so as to generate replacement alerts and also add to the historical data (interpreted by examiner as a report about historical curtain exchanges)).

REGARDING CLAIMS 15 and 16
Claims 15 and 16 are analogous to Claim 1 thus Claims 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

Response to Arguments
Rejection under 35 U.S.C. § 112
Regarding the indefinite rejection of claims 1-14, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-16, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Applicant amends the independent claims to include the scanning of the wall tag by a scanner using at least one of RFID or NFC technology. The use of a scanner with RFID or NFC technology provides a technological solution to the technological problem of automatically tracking the curtains and determining the physical position of the curtains based on the RFID or NFC scanning technology. As stated in the USPTO Guidelines, in Step 2A, Examiners "should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application" (emphasis added)… For example, curtain installers are carrying tools and other supplies around a hospital, so the curtain installers are not often able to put down their supplies, go to a computer and enter data about each curtain. Such a system would be very time-consuming and would include many data entry errors since long identifier codes would need to be entered for each curtain. The use of scanners to acquire curtain data, then being able to receive all of the information about the specific curtain and supplement the curtain data with replacement reasons is not conventional and not routine. The claimed limitations are not simply an attempt to generally link the abstract idea to the technological environment of computer inventory systems. Rather, these are meaningful limitations that confine the claim to a particular useful application. Accordingly, when viewed as a combination, the additional elements thus yield a claim as a whole that amounts to significantly more than the abstract idea of inventory management (Step 2B: Yes). As such, Applicant asserts that the claim is patent eligible.
Regarding 1, The Examiner respectfully disagrees. Automatically tracking the curtains and determining the physical position of the curtains is not a technical problem but an administrative one. Moreover, the use of a scanner with RFID or NFC technology when examined under practical application amounts to generally linking the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. And so, this additional element does not integrate the abstract idea into a practical application. When evaluating under the “significantly more” analysis it is determined to be  well-understood, routine, conventional activity in the field (see cited references that teach the use of RFID technology to track hospital inventory (e.g., curtains)). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-16, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Applicant asserts that both Goelst references do not include the workflow and trigger functionality based on storage and input of a replacement reason of the claimed invention… Applicant asserts that Goelst '382 does not disclose, and is completely silent regarding, any data or use of a "replacement reason."
Regarding 2, The Examiner respectfully disagrees. Goelst '382 at [0002]-[0003] teaches that the leading edge of a medical divider curtain is the most touched item in a patient's room yet is rarely cleaned which leads to the leading edge of the curtain becomes dirty, infected with germs, and is a haven for substances potentially causing medical problems to the patient. The accumulation of such material may result in the entire curtain assembly needing to be replaced. [0008] teaches a timer device that indicates when a panel should be replaced and [0010] teaches replacement data. This is all interpreted by examiner as replacement reason.

Applicant asserts that Goelst '818 does not disclose the use of any form of scannable "curtain tags" or a system for determining that certain curtains need to be immediately replaced in response to an undesirable exposure or spoiling.
Regarding 3, The Examiner respectfully disagrees. Goelst '381 at [0010] teaches an RFID tag (form of scannable tag) mounted to the curtain and at [0005] teaches replacement when protective panel (interpreted as curtain) becomes dirty. 

Goelst '382 may disclose "a protective panel removably coupled to a leading edge of the curtain that is quickly and easily replaceable when it becomes dirty or just worn out." However, Applicant asserts that Goelst '382 is limited to replacing the protective panel and not the curtain.
Regarding 4, The Examiner respectfully disagrees. Replacing a  protective panel that covers a curtain when it becomes dirty or just worn out is analyzed in the same way as replacing a curtain when it becomes dirty or just worn out. This would produce predictable results as KSR rationale B allows for simple substitution of one known element for another.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LIZA TONY KANAAN/Examiner, Art Unit 3626      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626